DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.
 Response to Arguments
Regarding the rejections under 35 U.S.C. 102(a)(1), Applicant has, in response, amended independent claims 1, 11, and 17 to recite “fusing the shape data with the segmentation data, to infer a segmentation of the image and a type of the one or more objects.” Applicant argues that the prior art of record does not disclose or suggest this limitation. Applicant’s arguments have been considered but are moot because the new ground of rejection, set forth below, relies on other prior art.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dadashzadeh (HGR-Net: A Fusion Network for Hand Gesture Segmentation and Recognition, 2018, arXiv, Pages 1-12).
Regarding claim 1, Dadashzadeh teaches:
A computer-implemented method (See the Abstract.), comprising: 
receiving an image of a scene including one or more objects (See the input image in Fig. 1 containing one hand.); 
processing the image to infer segmentation data for the image (See the appearance stream in Fig. 1 on page 3.); 
processing data for the image, in parallel with inferring the segmentation data, to infer shape data for the one or more objects (See the shape stream in Fig. 1 on page 3.); and 
fusing the shape data with the segmentation data, to infer a segmentation of the image and a type of the one or more objects (See the fusion layer that combines the shape and appearance streams in Fig. 1 on page 3. Then see the Abstract: “Therefore, we propose a new two-stage convolutional neural network (CNN) architecture, called HGR-Net, where the first stage performs accurate pixel-level semantic segmentation to determine the hand regions, and the second stage identifies the hand gesture.”).

Regarding claim 2, Dadashzadeh teaches:
The computer-implemented method of claim 1, further comprising: inferring the segmentation data and the shape data using connected intermediate layers of one or more convolutional neural networks (CNNs) (See the connected intermediate layers of the two CNNs in Fig. 1 on page 3.).

Regarding claim 3, Dadashzadeh teaches:
The computer-implemented method of claim 2, further comprising: fusing the shape data with the segmentation data at one or more layers of the one or more CNNs (See the fusion layer that is considered by the examiner to be part of the two CNNs in Fig. 1 on page 3.).

Regarding claim 8, Dadashzadeh teaches:
The computer-implemented method of claim 1, further comprising: fusing the shape data with the segmentation data using layers of a fusion network (See the fusion layer in Fig. 1 on page 3.).

Dadashzadeh teaches claim 11 for the reasons given in the treatment of claim 1. Dadashzadeh further teaches:
A system comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the system to: (See the Abstract.)

Dadashzadeh teaches claim 12 for the reasons given in the treatment of claim 2.

Regarding claim 17, Dadashzadeh teaches:
A control system, comprising: a camera; a control mechanism; at least one processor; and memory including instructions that, when executed by the at least one processor, cause the control system to (See the Abstract.): 
capture, using the camera, an image including representations of one or more objects (See the input including representations of a hand in Fig. 1.); 
process the image using a segmentation network to infer semantic segmentation data for the image (See the appearance stream in Fig. 1.); 
process data for the image, in parallel with inferring the segmentation data, using a shape network to infer shape data for the one or more objects (See the shape stream in Fig. 1.); 
fuse the shape data with the semantic segmentation data, to infer semantic boundaries and types for the one or more objects (See the fusion layer that combines the shape and appearance streams in Fig. 1 on page 3. Then see the Abstract: “Therefore, we propose a new two-stage convolutional neural network (CNN) architecture, called HGR-Net, where the first stage performs accurate pixel-level semantic segmentation to determine the hand regions, and the second stage identifies the hand gesture.”); and 
provide the semantic boundaries to a control mechanism to determine one or more actions to be taken based at least in part upon the semantic boundaries (See page 2: “Segmentation of hands plays an important role in many computer vision applications, such as hand tracking [23], hand pose estimation [24] and gesture recognition [1].”).

Dadashzadeh teaches claim 18 for the reasons given in the treatment of claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5, 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadashzadeh (HGR-Net: A Fusion Network for Hand Gesture Segmentation and Recognition, 2018, arXiv, Pages 1-12) in view of Leopold (PixelBNN: Augmenting the PixelCNN with Batch Normalization and the Presentation of a Fast Architecture for Retinal Vessel Segmentation, February 2019, Journal of Imaging, Pages 1-16).
Claim 4 is met by the combination of Dadashzadeh and Leopold, wherein
-Dadashzadeh teaches:
The computer-implemented method of claim 2, wherein 
-Dadashzadeh does not disclose the following; however, Leopold teaches:
the intermediate 2layers are connected using a plurality of gated convolutional layers (See Fig. 1 on page 5, convolution layers within the gated ResNets.).
-Motivation to combine:
Dadashzadeh and Leopold together teach the limitations of claim 4. Leopold is directed to a similar field of art (convolutional neural network for retinal vessel segmentation). Therefore, Dadashzadeh and Leopold are combinable. Modifying the system and method of Dadashzadeh by substituting the intermediate layers in Dadashzadeh for the gated ResNets in Leopold to meet “the intermediate 2layers are connected using a plurality of gated convolutional layers”, would yield the expected and predictable result of a network architecture with a balance between fast performance and detail loss compared to the state of the art. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Dadashzadeh and Leopold in this way. 

Claim 5 is met by the combination of Dadashzadeh and Leopold, wherein
-The combination of Dadashzadeh and Leopold teaches:
The computer-implemented method of claim 4, wherein 
-And Leopold further teaches:
the gated 2convolutional layers are interleaved between residual blocks of a respective CNN (See Fig. 1 on page 5, convolutional layers interleaved between network-in-network layers.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 4.

Claim 13 is met by the combination of Dadashzadeh and Leopold for the reasons given in the treatment of claim 4.

Claim 14 is met by the combination of Dadashzadeh and Leopold for the reasons given in the treatment of claim 5.

Claim 19 is met by the combination of Dadashzadeh and Leopold for the reasons given in the treatment of claim 5.


Allowable Subject Matter
Claims 6, 7, 9, 10, 15, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
regarding the limitation in claim 6: “wherein the data for the image is processed by a shape network of a shape stream, and wherein the data for the image is received from layers of a segmentation network of a primary stream for processing the image to infer the segmentation” 
and similar claim 15: “wherein the data for the image is received by the shape network from successive layers of the segmentation network.”
Dadashzadeh discloses in Fig. 1 on page 3 that the data for the image that is input to the shape network/stream is received from layers of a segmentation network (residual groups). However, these residual groups do not meet the limitation “primary stream for processing the image to infer the segmentation”, since the shape stream was already mapped to that limitation.
regarding the limitation in claim 7: “higher-level activations in the segmentation network are used to gate lower-level activations in the shape network”
Dadashzadeh does not disclose the claimed interaction between the appearance and shape streams in Fig. 1.
regarding the limitation in claim 9: “training the fusion network using a dual-task loss function to optimize network parameters for the fusion network”
and similar claims 16 and 20: “fuse the shape data with the segmentation data using layers of a fusion network, the fusion network trained using a dual-task loss function to optimize network parameters for the fusion network.”
Dadashzadeh does not disclose the training of the fusion layer in Fig. 1.
regarding the limitation in claim 10: “wherein the fusion network includes an Atrous Spatial Pyramid Pooling (ASPP) module for performing multi-scale pooling of the shape data with the segmentation data.”
Dadashzadeh discloses use of an ASPP module to provide a hand segmentation map from which the shape stream is generated.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661